Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian Patent 2525171 in view of Li et al (the article entitled “Interfacial improvement of carbon fiber/epoxy composites using a simple process for depositing commercially functionalized carbon nanotubes on the fibers”).
Canadian Patent ‘171 taught that it was known at the time the invention was made to form a high-pressure container having a reinforcement layer on an outer surface of a liner  by winding a composite carbon fiber bundle impregnated with an epoxy resin around the outer surface of the hollow liner while applying a tensile load to the composite carbon fiber bundle and forming the reinforcement layer by curing the epoxy resin therein. Applicant is referred to Figures 1-5 and page 6, lines 6-14, page 9, lines 11-20, page 10, lines 11-15, page 11, lines 16-20, page 13, line 6-21page 17, lines 8-15. The reference while envisioning the use of carbon filaments with epoxy resin as a matrix failed to express that one would have employed carbon filaments which had a plurality of carbon nanotubes provided directly on the surface therein. 
Li et al taught that it was known at the time the invention was made to provide carbon filaments with carbon nanotubes on the surface of the same in order to increase the interfacial strength between epoxy resin matrix and the carbon reinforcing fibers in the composite as well as improve the tensile strength and interlaminar shear strength of the laminates so formed laminate with the carbon fibers bearing the nanotubes on the surface (compared with carbon fibers without carbon nanotubes on their surface). The applicant is more specifically referred to the abstract of the article, page 110, the left column the last paragraph therein, the right column under the heading 2.1 Materials, the first paragraph therein, the right column of page 110 the first paragraph under the heading 2.2 Preparation of CNT-coated fibers, and the conclusion on page 120. In order to increase the tensile strength of the finished composite as well as the interlaminar shear strength therein by increasing the interfacial strength between the carbon filaments and the epoxy resin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the carbon filaments with carbon nanotubes on the surface thereon in accordance with the teachings of Li et al for the carbon filaments which were impregnated with epoxy resin and used to make a filament wound composite vessel in Canadian Patent ‘171. 
With regard to claim 2, the reference to Li et al taught that one would have provided a suspension of water and nanotubes dispersed therein which was formed by applying ultrasonic vibration at a frequency of 80 kHz and the carbon fiber bundles are then immersed in the suspension in order to provide the nanotubes on the surface of the carbon fiber bundles. With respect to claim 3, the reference to Canadian Patent ‘171 taught the fiber bundles had 3000 to 96000 filaments therein while the reference to Li et al employed a fiber bundle having either 3000 or 12000 filaments therein.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Momose et al (US 2010/0065788).
The references as set forth above in paragraph 3 taught that one skilled in the art would have employed a sonication of the dispersion containing the nanotubes therein to facilitate dispersion of the same wherein the frequency of the ultrasonic energy applied was 80 kHz. The reference did not express that one skilled in the art would have employed ultrasonic vibration at a frequency other than 80 kHz to disperse the nanotubes. However, when making a dispersion of nanotubes in a solution which was used to coat a carbon fiber (see paragraph [0082] of Momose et al) it was known at the time the invention was made to employ ultrasonic vibrations at a frequency between 10 and 200 kHz (preferably 20 to 100 kHz) to uniformly distribute the nanotubes in the solution (see paragraph [0078] of Momose et al) as taught by Momose et al, certainly the frequency of the vibration would have been selected from a range of frequencies in order to provide good distribution of the nanotubes in the dispersion and it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ an ultrasonic frequency greater than 100 kHz for distributing the nanotubes therein in the process of making a filament wound pressure vessel where the nanotubes are deposited upon the carbon fibers prior to impregnation with epoxy and filament winding to make the vessel as set forth above in paragraph 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746